FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 24, 2021

                                       No. 04-21-00202-CR

                                       Darrel Keith PEAVY,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR11517
                         Honorable Stephanie R. Boyd, Judge Presiding


                                          ORDER
        Pursuant to a plea-bargain agreement, Darrel Peavy pled nolo contendere to aggravated
assault with a deadly weapon and was sentenced to six years of imprisonment in accordance with
the terms of his plea-bargain agreement. The trial court’s certification of defendant’s right to
appeal states that this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). After Peavy filed a notice of appeal, the trial court clerk sent copies of
the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which
includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal; or (C) where the specific appeal is expressly authorized by statute.” Id.
25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the punishment
assessed by the court does not exceed the punishment recommended by the prosecutor and
agreed to by Peavy. See id. The clerk’s record does not include a written motion filed and ruled
upon before trial; nor does it indicate that the trial court gave its permission to appeal. See id.
Thus, the trial court’s certification appears to accurately reflect that this is a plea-bargain case
and that Peavy does not have a right to appeal. We must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d)
unless an amended trial court certification showing that Peavy has the right to appeal is made
part of the appellate record by June 23, 2021. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).
                                                                                   FILE COPY



      We ORDER all appellate deadlines be suspended until further order of the court.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court